UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 September 13 , 2011 Date of Report (Date of earliest event reported) BB&T Corporation (Exact name of registrant as specified in its charter) Commission file number: 1-10853 North Carolina 56-0939887 (State of incorporation) (I.R.S. Employer Identification No.) 200 West Second Street Winston-Salem, North Carolina 27101 (Address of principal executive offices) (Zip Code) (336) 733-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM Regulation FD Disclosure BB&T Corporation's (“BB&T”) Chairman and Chief Executive Officer, Kelly King, will present at the Barclays Capital 2011 Global Financial Services Conference in New York City on September 13, 2011 at 12:00 p.m. (ET).A live audio webcast will be available on BB&T's website at http://www.BBT.com/webcasts. A copy of the presentation and a replay of the webcast will be available at http://www.BBT.com following the live event and remain on the site for 30 days. A copy of the press release announcing the events described above is attached as Exhibit 99.1 and is incorporated in this report by reference. ITEM Financial Statements and Exhibits. Exhibit No. Description of Exhibit 99.1 Copy of press release announcing Kelly King’s presentation at the Barclays Capital 2011 Global Financial Services Conference in New York City on September 13, 2011 at 12:00 p.m. (ET). S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BB&T CORPORATION (Registrant) By: /s/ Cynthia B. Powell Cynthia B. Powell Executive Vice President and Corporate Controller (Principal Accounting Officer) Date: September 13
